ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                     )
                                                )
K-Belle Consultants, LLC                        ) ASBCA No. 62587
                                                )
Under Contract Nos.    W912P8-16-B-0038         )
                       W912P8-16-C-0051         )

APPEARANCES FOR THE APPELLANT:                      Michael H. Payne, Esq.
                                                     Cohen Seglias Pallas Greenhall & Furman PC
                                                     Philadelphia, PA

                                                    Casey J. McKinnon, Esq.
                                                     Cohen Seglias Pallas Greenhall & Furman PC
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Michael P. Goodman, Esq.
                                                     Engineer Chief Trial Attorney
                                                    Thomas M. Taff, Jr., Esq.
                                                     Engineer Trial Attorney
                                                     U.S. Army Engineer District, New Orleans

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: November 13, 2020



                                               JOHN J. THRASHER
                                               Administrative Judge
                                               Chairman
                                               Armed Services Board
                                               of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62587, Appeal of K-Belle
Consultants, LLC, rendered in conformance with the Board’s Charter.

      Dated: November 13, 2020



                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals